Citation Nr: 1506153	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depression, anxiety, and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Board hearing before the undersigned in January 2013; the transcript is of record.  

This matter was remanded by the Board in November 2013 and May 2014.  It has been returned for further appellate review. 


FINDINGS OF FACT

1.  Medical evidence does not link current PTSD to an in-service stressor. 

4.  The Veteran's current psychiatric disabilities are not the result of a disease or injury in active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include major depression, anxiety, and post-traumatic stress disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(f)(4) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a September 2008 letter that contained all the information required by 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter also included notification specific to claims for service connection for PTSD based on personal assault.  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The duty to assist has been met.  The Veteran has been afforded two VA psychiatric examinations, and two addendums have been obtained from the last examiner in order to ensure that relevant opinions were received.  The Veteran's VA treatment records have also been obtained.  This includes records from Dr. Dodds, who the Veteran contends has associated his assault in service to the current psychiatric disabilities.  The Veteran was also provided an opportunity to obtain a statement to this effect from Dr. Dodds but did not do so.  All private medical records identified by the Veteran have been obtained or have been determined to be unobtainable.  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the January 2013 hearing, the undersigned identified the issues by noting the missing elements of the claim and suggesting the submission of evidence that could substantiate the claim.  The discussion lead to the subsequent remands.   Bryant v. Shinseki, 23Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2) (2014).  

The November 2013 remand was for purposes of obtaining clarification from a VA examiner.  In the May 2014 remand the Board found that the examiner had not responded to the questions posed in the Board's remand and that there had not been substantial compliance with the remand instructions.  The second remand was to insure compliance with the previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The agency of original jurisdiction (AOJ) complied with the Board's remand instructions by asking the Veteran to submit a supporting statement from the treatment provider who had reportedly told him that he had anxiety related to an in-service personal assault.  The VA examiner responded to the specific questions posed by the Board in its remand. 

There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.



Service Connection

The Veteran contends that he has developed a psychiatric disability due to a sexual assault during active service.  He asserts that while stationed on Guam in June 1970, he was assaulted by six other servicemen.  Although he does not recall the actual event, he says that he awoke with his pants pulled down and with a painful and bleeding rectum, which lead him to believe he had been sexually assaulted.  The Veteran notes that his service treatment records show that he was treated for rectal bleeding during service.  The Veteran states that after the assault he began to feel anxious when working around other people, and that later in service he was transferred to a job that he could do alone.  

In addition to the Veteran's claim for service connection for PTSD, he has been diagnosed as having depression and anxiety.  His claim for service connection for PTSD encompasses all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(4).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

A review of the service treatment records confirms that the Veteran was seen for rectal bleeding.  However, his initial visit for this was in June 1969, at which time he was diagnosed with hemorrhoids.  This was approximately one year before the claimed June 1970 sexual assault.  He was seen for this ailment on several other occasions before and after June 1970.  A December 17, 1971 entry shows that the Veteran was seen for occasional ringing and stopped ears, and that he worked in a very noisy environment.  This entry states that the Veteran was nervous at work, with no further elaboration.  The remainder of the service treatment records does not contain any additional report of nervousness.  The November 1972 discharge examination found that the Veteran's psychiatric examination was normal.  He denied having ever experienced depression or excessive worry, and nervous trouble of any sort on the Report of Medical History obtained at this time.  

The Veteran's military personnel records have also been reviewed.  These do not contain any findings that would tend to support the Veteran's contention that he was sexually assaulted, to include the examples outlined in 38 C.F.R. § 3.304(f)(4).  In fact, they reflect that he was awarded the Good Conduct Medal.  

Post service medical records include a November 1974 Medical Examination for the reserves.  The psychiatric examination was normal.  Once again, the Veteran denied having ever experienced depression or excessive worry, and nervous trouble of any sort on the Report of Medical History provided at this time.  

The earliest clinical evidence of the Veteran having a psychiatric disability is found in an October 1999 private medical record from Baylor/Richardson Medical Center, which reflects that the Veteran was seen following a suicide attempt.  He had swallowed some pills in an attempt to kill himself but then sought treatment.  This occurred two weeks in a row.  A history of depression was noted.  Additional records from this source dated through November 1999 show that the Veteran received marriage counseling, and was diagnosed with major depressive disorder and alcohol dependence.  

A May 2002 private record says that the Veteran had been under treatment for PTSD since 1999.  

VA treatment records from May 2008 state that the Veteran did not participate in combat during service.  His son had died the previous fall.  The examiner noted that the Veteran had been involved in several police shooting incidents between 1986 and 1989.  He had also been in a fight with police co-workers in 1999.  The diagnoses were PTSD, depressive disorder, and bereavement.  The Veteran specifically related his PTSD symptoms to his life-threatening experiences when he was a police officer.  The Veteran did not report his claimed military sexual trauma at this time.  

The Veteran continued to receive treatment from VA for what was diagnosed as PTSD in June 2008 and July 2008.  The Veteran first mentioned his claimed military sexual trauma in June 2008, but did not report it during a July 2008 examination.  Instead, his traumatic experiences as a police officer were the focus of these interviews.  The diagnoses continued to be PTSD, depressive disorder, and bereavement.  

An April 2012 VA examination determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  His first psychiatric treatment was said to have been from a family doctor in 1998, and his first psychiatric hospitalization was in 1999 following a suicide attempt.  He denied any pre- or intra- military behavior problems.  The Veteran reported his June 1970 military sexual trauma, as well as the traumatic experiences he underwent as a police officer.  

The examiner reviewed the service treatment records, and noted the treatment for bleeding from the anus, a December 1971 complaint of nervousness at work, and the discharge examinations.  At the end of the review and examination, the examiner found that the Veteran did not currently meet the diagnostic criteria for PTSD.  The PTSD that was diagnosed in 2008 was specifically related to trauma experienced while on the police force.  The examiner stated that these were significant traumatic events, and that it must be concluded his anxiety and previous PTSD diagnosis were less likely as not due to military service.  The Veteran did meet the criteria for major depressive disorder and an anxiety disorder not otherwise specified.  It was less likely than not that the depression was caused by or resulted from military service.  

VA treatment records from 2012 to 2013 show that the Veteran continued to be seen for various psychiatric complaints.  The diagnoses include major depressive disorder and anxiety, but not PTSD.  The Veteran's report of military sexual trauma is sometimes noted.  A September 2013 note says that the Veteran does not recall much of the event.  However, there is no opinion that relates any of the current diagnoses to this event.  These records include the treatment records from Dr. Dodds.  

The Veteran was afforded an additional VA examination in February 2014.  The claims folder was reviewed by the examiner.  The Veteran described the sexual assault, and said that this occurred after he had been drinking with some men who were not in his unit.  He again recalled that he woke up with his pants around his ankles and his rectum bleeding.  He said that his personality changed after this incident, and he had increased agitation, hypervigilance, and was argumentative with people.  

The Veteran's traumatic experiences in the police force were also recounted.  At the conclusion of the examination, although the examiner stated that the claimed in-service trauma would support a diagnosis of PTSD; but the Veteran did not meet the criteria for a diagnosis of PTSD.  Instead, the current diagnoses were a major depressive disorder, recurrent, and anxiety disorder not otherwise specified.  

In May 2014, the Veteran's claims folder was returned to the same examiner who had conducted the February 2014 examination in order to obtain an addendum.  The examiner stated that the Veteran's symptoms meet the criteria for major depressive disorder, and anxiety disorder.  His symptoms failed to meet the diagnostic criteria for PTSD.  The examiner opined that the major depressive disorder and anxiety disorder were less likely than not related to the military sexual trauma.  The rationale was that the Veteran had experienced major stressful events in the police force and the behavior symptoms in his military record do not provide sufficient evidence for a military sexual trauma.  

The Veteran's claims folder was once again returned to the February 2014 examiner in December 2014.  The examiner was requested to specifically consider the December 1971 report of nervousness in service as well as the treatment for rectal bleeding in his opinions.  The examiner noted that the Veteran's initial complaints of rectal bleeding were dated before the military sexual trauma that reportedly occurred in June 1970.  The report of nervousness did not suffice to establish that the trauma had occurred, and the November 1972 discharge examination was normal.  The Veteran had denied a history of psychiatric problems in November 1974.  The examiner further noted that the May 2008 diagnosis of PTSD was specifically related to trauma while on the police force. 

The August 2012 examiner and February 2014 examiner had diagnosed the Veteran with anxiety disorder and major depressive disorder.  The Veteran failed to meet the diagnostic criteria for PTSD at those times.  Based on this evidence the military sexual trauma could not be confirmed.  The PTSD symptoms diagnosed in 2008 had since resolved.  His experiences in the police included trauma incidents, harassment, and nearly being fired, all of which would cause mental health conditions.  

The examiner concluded that it was less likely than not that the depression or anxiety was a result of service or any incident therein, to include the reported trauma.  The Veteran's records did not describe any clear changes of personality during service.  

The diagnoses of PTSD proximate to the time of his claim, satisfies the first element of service connection for that disorder under 38 C.F.R. § 3.304(f)(4); notwithstanding that the disorder was subsequently found to have been in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303.  There is; however, no medical evidence linking the diagnosed PTSD to an in-service stressor.  The treatment providers who diagnosed PTSD all linked it to post-service stressors and the subsequent VA examinations have confirmed these findings.  Absent a medical link between diagnosed PTSD and an in-service stressor, the criteria for service connection are not met and the claim must be denied.

Service connection for the other diagnosed psychiatric disabilities does not explicitly require medical evidence of a nexus to an in-service stressor; but because the diagnosed disabilities are not listed chronic diseases, service connection could not be established on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); cf. 38 C.F.R. § 3.303(b) (2014).  As noted, treatment and examination providers have linked the current psychiatric disabilities to events outside of service.  

The Veteran has provided competent testimony that a VA treatment provider told him of the relationship between current anxiety and in-service events; however, this report does not appear; to be credible.  Treatment records do not include such an opinion and to the extent that they provide a nexus, link the current disability to events that occurred after service.  The Veteran has expressed some uncertainty as to whether the claimed assault actually occurred.  As noted, his initial reports were that he only surmised that an assault had occurred from circumstantial evidence without any actual recollection of its occurrence.  The Veteran's opinion as to the sources of his psychiatric disability is of less probative value than the opinions of the medical experts.  The Veteran lacks expertise in the area of psychiatry and is not a disinterested party.  The treatment and examination providers are highly trained.  The recent VA examiner concluded that the claimed disabilities were not linked to the assault given the conclusions of other providers and the fact that there was insufficient evidence of the claimed assault.  In this regard the examiner did not find behavior changes that would support the occurrence of the assault.  The examiner thereby provided a rationale for the opinion.

The weight of the evidence is ultimately against a link between a current psychiatric disability and service.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include major depression, anxiety, and PTSD is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


